Title: Saturday 3 July.
From: Adams, Abigail
To: 


       A fine morning. Rose by six o clock. Went upon deck. None of the Gentlemen up; our Second Mate, a grand son of the Revd. Dr. Chauncy of Boston. He was upon deck and handed me out. A likely young fellow whose countanance is a good Letter of recommendation. We were all prejudiced in his favour as soon as we saw him; he told me to day that he was taken a prisoner during the War, and carried to Plimouth jail in England where after being confined a Year he made his escape and got to Holland, where he saw Mr. Adams, who gave him money and a letter to Commodore Gillion but that he had sailed for America before he reached the Vessel. He said there were several other prisoners with him at that time who received Money from Mr. Adams. It always give me pleasure when I hear of the kindness of my best Friend to the poor and the needy. The Blessing of him that is ready to perish come upon him. By this said our Blessed saviour shall all Men know that ye are my diciples, if ye have Love to one an other; how many inducements does the Christian Religion offer to excite us to universal Benevolence and Good will towards each other, and yet how often do we suffer the vilest of passions to Dominer over us and extinguish from our Bosoms every generous principal.
       This afternoon saw a sail. She bore down to speak with us. Said she was from Abberdeen bound to Novia Scotia, was full of Emigrants —men, women and children. Capt. Cullen in the brigg John, designd afterward for Philadelphia, wanted to put some Letters on Board of us. Our Capt. offerd to lay too, if she would higst out her Boat, but instead of that they attempted to come so near as to throw them on Board, and by that means were in danger of running on Board of us. The Capt. was allarmed, and gave them a hearty broad side: obliged to croud all our sails to keep clear; and tho I was first pleased with the sight of her, I was so much allarmed by our danger, that I wished her many leagues of. We put away as fast as possible without her Letters. —We suppose ourselves in Latitude 42.
      